Title: Observations [February 1768]
From: Washington, George
To: 

 


Feby. 1st. Carpenters all (except Will) Went to Sawing Pailing for a Goose yard.
 


13. Finishd the Goose Pen at Home. Also finishd clearing the Point of Woods between where Carney & Rollins & Crump livd in the Neck abt. 30 Acres.


   
   Richard Rollins and William Crump apparently moved out of Clifton’s Neck soon after GW purchased it in April 1760 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 74, 80). John Carney remained as a tenant, paying GW the standard annual rental of 730 pounds of tobacco until 1765, when GW bought out his lease (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 82, 136, 218).



 


18. Rais’d Overseers House at Muddy hole.
Finishd Threshing & cleaning my Wheat at Doeg Run Plantn.  Bushl.
 


23. Stopd clearing the Field on the Ck. in the Neck, and began upon those pieces of Woods in the other field by Mr. Sheridines.


   
   John Sheridine of Charles County, Md., had rented land in Clifton’s Neck from William Clifton in 1741. After GW bought the land in 1760, Sheridine continued to rent until GW bought out the remainder of the lease in 1773. Sheridine’s son, John Sheridine (d. 1768), seems to have lived on the land until his death. After this, his widow Barberry (Barbara?) remained there for several years (deed of Sheridine to GW, 9 Aug. 1773, MWA; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 75, 134, 227, 351; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 39).



 


26. Began to deliver my Wheat to Mr. Kirk.
Carpenters not having quite finishd the Overseers Ho[use] at Muddy hole for want of some Plank went abt. a Corn Ho. there.
Much abt. this time a Hound Bitch Mopsey of Mr. R. Alexanders (now with me) was proud, & shut up chiefly with a black dog Taster who lind her several times as did Tipler once, that is known of. The little Bitch Cloe in the House was also proud at the same time—but whether lined or not cannot be known. See how long they go with Pup—and whether both the sametime—being very difft. in size.


   
   James Kirk, an immigrant from England, established himself as a wheat merchant and also invested heavily in western lands. He kept a store and office in Alexandria and maintained a country residence across the Potomac in Maryland (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 270–71; cresswellLincoln MacVeagh, ed. The Journal of Nicholas Cresswell, 1774–1777. New York, 1924., 4, 27, 52). GW’s wheat is today being loaded on a ship owned by Kirk for Carlyle & Adam, the purchasers.



 



26 & 27. Transplanted trees of differt. kinds into the Lucern Patch.
